--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant Agreement

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN PROVIDED WITH AN
OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER, PLEDGE
OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH LAWS.

 


Date of Issuance: _________, 2013 Number of Shares ______________ Warrant No.
____                      (subject to adjustment)


  ECHO AUTOMOTIVE, INC. A NEVADA CORPORATION  

Warrant

     Echo Automotive, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that _______________________ (the “Initial Holder”),
or its registered assigns (the Initial Holder or such registered assigns shall
be referred to as the “Registered Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company at any time on or after the
Exercise Date and on or before the Expiration Date, up to _____ shares (the
“Warrant Shares”) of the Company’s common stock, $0.001 par value per share
(“Common Stock”), at a purchase price $____ per share (the “Purchase Price”).
The number of shares of Warrant Shares and the Purchase Price may be adjusted
from time to time pursuant to the provisions of this Warrant. As used herein,
“Exercise Date” means any date after the date hereof and prior to the Expiration
Date on which the Registered Holder elects by written notice to the Company to
exercise this Warrant.

     This Warrant is issued pursuant to that Financing and Security Agreement
dated as of June _, 2013, by and among the Company and the Initial Holder.

     Exercise.

     Manner of Exercise. This Warrant may be exercised by the Registered Holder,
in whole or in part, by surrendering this Warrant, with the purchase/exercise
form appended hereto as Exhibit A duly executed by such Registered Holder or by
such Registered Holder’s duly authorized attorney, at the principal office of
the Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Purchase Price payable in respect
of the number of shares of Warrant Shares purchased upon such exercise. The
Purchase Price may be paid by cash, check, or wire transfer.

     Effective Time of Exercise. Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above. At such time, the person or persons in whose name or names
any certificates for Warrant Shares shall be issuable upon such exercise as
provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Shares represented by such certificates.

1

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------

     Delivery to Holder. As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within ten (10) days thereafter,
the Company at its expense will cause to be issued in the name of, and delivered
to, the Registered Holder, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct:

          (i) a certificate or certificates for the number of shares of Warrant
Shares to which such Registered Holder shall be entitled, and

          (ii) in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of shares of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.

     2. Adjustments.

          Stock Splits and Dividends. If outstanding shares of the Company’s
Common Stock shall be subdivided into a greater number of shares or a dividend
in Common Stock shall be paid in respect of Common Stock, then the Purchase
Price in effect immediately prior to such subdivision or at the record date of
such dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, then the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Purchase Price, the number of shares of Warrant Shares purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Purchase Price
in effect immediately prior to such adjustment, by (ii) the Purchase Price in
effect immediately after such adjustment.

          Reclassification, Etc. In case of any reclassification or change of
the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Registered Holder, upon the exercise hereof at any time after the consummation
of such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in this Section 2; and in
each such case, the terms of this Section 2 shall be applicable to the shares of
stock or other securities properly receivable upon the exercise of this Warrant
after such consummation.

          Adjustment Certificate. When any adjustment is required to be made in
the Warrant Shares or the Purchase Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Purchase Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.

     Transfers.

          Unregistered Security. This Warrant has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold,
pledged, distributed, offered for sale, transferred or otherwise disposed of in
the absence of (i) an effective registration statement under the Securities Act
as to this Warrant and registration or qualification of this Warrant under any
applicable U.S. federal or state securities law then in effect, or (ii) an
opinion of counsel, reasonably satisfactory to the Company, that such
registration or qualification is not required.

2

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------



          Transferability. Subject to the provisions of Section 3(a) hereof and
subject to the Company’s approval, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of the Warrant with a properly
executed assignment (in the form of Exhibit B hereto) at the principal office of
the Company.

          Warrant Register. The Company will maintain a register containing the
names and addresses of the Registered Holders of this Warrant. Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder as the absolute owner hereof for all purposes; provided,
however, that if this Warrant is properly assigned in blank, the Company may
(but shall not be required to) treat the bearer hereof as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary. Any
Registered Holder may change such Registered Holder’s address as shown on the
warrant register by written notice to the Company requesting such change.

     No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will (subject to Section 11 below) at all times
in good faith assist in the carrying out of all such terms and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Registered Holder against impairment.

     Termination. This Warrant (and the right to purchase securities upon
exercise hereof) shall terminate five (5) years from the date of issuance of
this Warrant (the “Expiration Date”).

     Notices of Certain Transactions. In the event:

          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or

          (b) of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, or any consolidation or merger of the
Company with or into another corporation, or

          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder a notice specifying, as the case may
be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reclassification, reorganization, consolidation, merger, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Warrant Shares shall be entitled to
exchange their shares of Warrant Shares (or such other stock or securities) for
securities or other property deliverable upon such reclassification,
reorganization, consolidation, merger, dissolution, liquidation or winding-up.
Such notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

     Reservation of Stock. The Company will at all times reserve and keep
available out of its authorized but unissued stock, solely for the issuance and
delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance and will be registered
under the Securities Act.

3

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------



     Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of such Registered Holder
or as such Registered Holder (upon payment by such Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant or Warrants so surrendered.

     Replacement of Warrants. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

     Notices. Any notice required or permitted by this Warrant shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, addressed (a) if to
the Registered Holder, to the address of the Registered Holder most recently
furnished in writing to the Company and (b) if to the Company, to the address
set forth below or subsequently modified by written notice to the Registered
Holder.

     No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.

     Representations of Registered Holder. By acceptance of this Warrant, the
Registered Holder hereby represents and acknowledges to the Company that:

               (a) this Warrant is a “restricted security” as such term is used
in the rules and regulations under the Securities Act and that such security has
not been and will not be registered under the Securities Act or any state
securities law, and that such securities must be held indefinitely unless
registration is effected or transfer can be made pursuant to appropriate
exemptions;

               (b) the Registered Holder has read, and fully understands, the
terms of this Warrant set forth on its face and the attachments hereto,
including the restrictions on transfer contained herein; and

               (c) the Registered Holder is purchasing for investment for its
own account and not with a view to or for sale in connection with any
distribution of this Warrant and it has no intention of selling this Warrant in
a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring this Warrant in compliance with
the terms of this Warrant and the applicable federal and state securities laws.

     No Fractional Shares. No fractional shares will be issued in connection
with any exercise hereunder. In lieu of any fractional shares which would
otherwise be issuable, the Company shall pay cash equal to the product of such
fraction multiplied by the fair market value of one such share on the date of
exercise, as determined in good faith by the Company’s Board of Directors.

     Amendment or Waiver. Any term of this Warrant may be amended or waived upon
written consent of the Company and the Registered Holder.

     Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

     Governing Law. This Warrant shall be governed, construed and interpreted in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of law.

4

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

5

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
and delivered by its authorized officer as of the date first above written.

  ECHO AUTOMOTIVE, INC., a Nevada corporation       Signed:           By:      
    Title:           Address: 16000 N. 80th Street, Suite E     Scottsdale, AZ
85260         Phone No.: (855) 324-6288


INITIAL HOLDER: Emerald Private Equity Fund,   LLC, a(n)       By:         Print
Name:         Title:  

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ECHO AUTOMOTIVE, INC. WARRANT]

7

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE/EXERCISE FORM

To: ECHO AUTOMOTIVE, INC. Dated:_________________

     The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ___ hereby irrevocably elects to purchase _____ shares of the Common
Stock covered by such Warrant and herewith makes payment of $ _________ ,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.

     The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company as of the date
hereof.

     The undersigned further acknowledges that it has reviewed that certain
Financing and Security Agreement, dated as of June _, 2013, among the Company
and certain holders of the Company’s securities (as amended from time to time)
and agrees to be bound by such provisions.

  Signature:           Name (print):           Title (if applic.)          
Company (if applic.):  

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

     FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock covered thereby set
forth below, to:

Name of Assignee Address/Fax Number No. of Shares


Dated:     Signature:                   Witness:  

B-1

Emerald Private Equity Fund Financing Agreement

--------------------------------------------------------------------------------